 


114 HR 2927 IH: To authorize Hispanic-serving institutions receiving grants under part A of title V of the Higher Education Act of 1965 to use such grant amounts to assist students in entering medical schools, and for other purposes.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2927 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Heck of Nevada (for himself, Mr. Ruiz, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize Hispanic-serving institutions receiving grants under part A of title V of the Higher Education Act of 1965 to use such grant amounts to assist students in entering medical schools, and for other purposes. 
 
 
1.Authorized grant activitiesSubsection (b) of section 503 of the Higher Education Act of 1965 (20 U.S.C. 1101b(b)) is amended— (1)in paragraph (6), by inserting before the period at the end the following; and student support programs designed to facilitate the successful advancement from four-year institutions to an allopathic or osteopathic medical school accredited by a nationally recognized accrediting agency or association recognized by the Secretary pursuant to part H of title IV; 
(2)by redesignating paragraph (16) and paragraph (17); and (3)by inserting after paragraph (15) the following new paragraph: 
 
(16)Providing counseling, mentoring, and other support services for underrepresented students studying in pre-medical or other health and science fields designed to facilitate their successful application to an allopathic or osteopathic medical school accredited by a nationally recognized accrediting agency or association recognized by the Secretary pursuant to part H of title IV..   